Title: To George Washington from Brigadier General William Smallwood, 22 December 1777
From: Smallwood, William
To: Washington, George



Dear sir,
Wilmington [Del.] December 22d 1777

Our March being retarded on the 19th Inst. by the Commissarys not furnishing Provision till the Eveng, prevented our seting off, ’till 4 Oclock in the Morning of the 20th, & after a fatiguing & rapid March, arrived here at 9 Oclock in the Morning of the 21st, with all the Troops Artillery and Ordnance Stores &c. safe; we have compleated one Battery mounting two Guns at the Bridge; and are now about two more, one on the commanding Ground above that & rather higher up the Brandewine, & another at the Fort late on the Point commanding the two Creeks; after the Completion of which, we shall immediately proceed to fortify and guard against the Enemys Advances, shou’d they attempt to cross the Brandewine higher up, & come on in our Rear; the Place is too extinsive for our Force, but no Exertions shall be wanting to secure & defend it, our Baggage & Artillery in Addition by Colo. Sheriff has just arrived & I am endeavorg to procure & make out two Iron pieces more wch if effected will scarce be sufficient for the necessary Posts tho they will be all that can be manned—No Aid from the President has arrived tho I have to Day sent an Express to him requesting it in pursuance of your Requisition—no light Horse are to be had here, nor do I think this Place secure against a surprize (tho it may be partial) with less than a Troop they wou’d aid and lessen the Duty of the Infantry on the out Posts very considerably & you must conceive the Duty within too extensive for our Numbers & the bad state they are in at present therefore flatter myself you will see the necessity of forwarding a Troop.
I have not had Time to obtain any Intelligince of importance, no Ships in View, a Brig & Shallop deep laden are now going up, appear to be unarmed, which shou’d soon be determined; had I two Boats here & submit to you if a few light Boats woud not be essentially necessary not only in this but other Views.
A Number of Men of this Division now at Bethlehem, on comd in the Fleet, & in other Departments, Waiters on Surgeons &c. &c. are much wanted here & wou’d submit the expediency of a Genl Order directing them immediately to be detached to join their Division, Stragglers I shall send for as soon as I have Leisure.
Mr Musgrove whose Character has been represented to me in a favorable 

light has given his Honor to deliver this has applied for a pass into Philadelphia which induced me to refer him to you to obtain in much haste am Your Excellencys most Obedt Hble Sert

W. Smallwood


P.S. I hear there is a Body of the Enemy at Salem in the Jerseys who got there a few Days since.

